COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        Rema Charles v. Dickinson Independent School District, A.C.
                            Kantara, and Taylor Marine Construction of Texas, LLC

Appellate case number:      01-20-00215-CV

Trial court case number:    16CV0880

Trial court:                56th District Court of Galveston County

        Appellee, Dickinson Independent School District, has filed a motion to extend time
to file its appellee’s brief. Appellant, Rema Charles, filed her appellant’s brief on March
30, 2020, thereby establishing a deadline of April 29, 2020 for the filing of a brief by any
appellee. See TEX. R. APP. P. 38.6(b). Appellee’s motion requests a ninety-day extension
of time to file its. The motion is granted, in part.
       Appellee’s brief of Dickinson Independent School District is due to be filed no later
than June 29, 2020. Absent extraordinary circumstances, no further extensions will be
granted.
       It is so ORDERED.
Judge’s signature: ___/s/ Evelyn V. Keyes_________
                    Acting individually       Acting for the Court


Date: __April 28, 2020____